NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5231-16T2

280 ERIE STREET, LLC,

          Plaintiff-Respondent,

v.

CITY OF JERSEY CITY,
ROBERT BYRNE, in his
official capacity as City Clerk
for the City of Jersey City; and
SEAN J. GALLAGHER, in his
official capacity as Deputy City
Clerk for the City of Jersey City,

     Defendants-Appellants.
____________________________

                    Argued January 7, 2019 – Decided May 16, 2019

                    Before Judges Messano and Fasciale.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Hudson County, Docket No. L-5122-15.

                    John A. McKinney, III, Assistant Corporation Counsel,
                    argued the cause for appellants (Jeremy A. Farrell,
                    Corporation Counsel, Jersey City Law Department,
                    attorney; John A. McKinney, III, on the brief).
            Jorge R. de Armas argued the cause for respondent
            (Waters, McPherson, McNeill, PC, attorneys; Daniel E.
            Horgan, of counsel; Jorge R. de Armas, of counsel and
            on the brief).

PER CURIAM

      In the midst of long-standing, contentious litigation, plaintiff 280 Erie

Street, LLC, sought government records from defendant, the City of Jersey City,

pursuant to the Open Public Records Act (OPRA), N.J.S.A. 47:1A-1 to -13, and

the common law right-to-know. We detailed some of the litigation history

between the parties in 280 Erie Street, LLC v. City of Jersey City, No. A-4421-

15 (App. Div. July 24, 2018). 1

      In the litigation that gave rise to that appeal, plaintiff challenged the City's

adoption of Ordinance 15.125, which, among other things, authorized the

issuance of bonds to acquire the property of plaintiff and related entities. Id.

slip op. at 2. Plaintiff alleged "the ordinance violated the Local Bond Law[],

N.J.S.A. 40A:2-1 to -64," in part, because "the City failed to seek guidance from




1
   We cite this unpublished opinion under the exception to Rule 1:36-3 that
permits citation "to the extent required by res judicata, collateral estoppel, the
single controversy doctrine or any other similar principle of law." See Badiali
v. N.J. Mfrs. Ins. Grp., 429 N.J. Super. 121, 126 n.4 (App. Div. 2012), aff'd, 220
N.J. 544 (2015).


                                                                              A-5231-16T2
                                          2
the [Department of Community Affairs,] Division of Local Government

Services" (DCA). Id. slip op. at 6.

      On October 1, 2015, while the challenge to the ordinance was pending in

the Law Division, plaintiff requested government records from the City in

twenty-four categories, including: bills, invoices, vouchers and requests for

payment from two attorneys the City retained in connection with the acquisition;

communications between the City and the county improvement authority

regarding certain bond issuances; all communications between the City and

DCA regarding the ordinance; opinion letters from the City's bond counse l; and

communications between the City and other governmental and non-

governmental agencies regarding funding mentioned in the ordinance. The City

Clerk's office failed to respond until October 15, when it requested an extension

and asked plaintiff to clarify certain requests. Plaintiff agreed to an extension,

providing the City would not "object to the request itself on any ground."

      The City served partial responses on October 22. It asserted some records

required further review because they might be subject to attorney-client

privilege and an additional service charge. It asked for further clarification of

some requests, claimed there were no responsive records to others, and said it

was still conducting its search in four categories. Plaintiff paid t he service


                                                                          A-5231-16T2
                                        3
charge under protest, further clarified some requests, agreed to extend the

deadline to November 2, 2015, and requested certifications pursuant to our

holding in Paff v. New Jersey Department of Labor, 392 N.J. Super. 334 (App.

Div. 2007).2

      On November 3, and again on November 19, 2015, plaintiff sought

updates on the status of the open requests. The City's attorney responded,

indicated it was taking longer than expected, suggested further fees might be

due, and sought clarification. The dispute continued over additional charges,

with plaintiff again requesting assurances that it would receive the documents

without exception if it paid additional fees.

      On December 17, 2015, plaintiff filed a verified complaint asking the

court to order the City to provide all responsive records, Paff certifications as

necessary, and a privilege log as to any record for which the City was asserting

privilege, as well as counsel fees and costs, and the refund of charges already

paid. The City ostensibly provided a privilege log, one day after the deadline

plaintiff set in correspondence, and a Paff certification from the Deputy Clerk.




2
  In Paff, we provided guidance for government agencies responding to requests
for government records when the agency asserts there are no responsive records,
they are privileged or they have been destroyed. 392 N.J. Super. at 341.
                                                                         A-5231-16T2
                                        4
      The parties appeared before the Law Division judge on March 3, 2016.

After hearing argument, and reciting the procedural history to date, the judge

concluded the City's certification was insufficient under Paff, and the City had

therefore violated OPRA. The judge's conforming order required the City to

conduct a de novo review for all records requested, submit any record over

which it was asserting privilege for in camera review, secure all responsive

records in possession of outside counsel, conduct searches of individual

electronic devices (official and personal) of more than one dozen City officials

and department heads and Paff certifications from those officials as necessary.

The judge ordered plaintiff to file a certification for fees and costs if there were

no further objection to the City's responses.

      The City subsequently asserted privilege over some records, and the judge

conducted an in camera review. He made his ruling in an October 2016 written

statement of reasons, affirming the privilege in some instances and not in others.

      Plaintiff filed a motion to enforce litigant's rights claiming the City failed

to comply with provisions of the March 2016 order. Among other things, the

judge ordered those individuals working for the City and listed in the March

2016 order who "ha[ve] failed to undertake a search of electronic files, . . .

submit a certification detailing the responsive party's non-compliance to


                                                                            A-5231-16T2
                                         5
plaintiff within [thirty-five] days . . . ." He entered a conforming order on March

8, 2017.

      Plaintiff moved for attorneys' fees and costs, requesting $53,172.70. The

judge conducted a review and rendered an oral opinion on June 23, 2017. He

entered an order reducing the requested amount to $42,037.50. The order

"resolve[d] all issues as to all parties . . . ."

      The City appeals, asserting three points. First, the City contends for the

first time on appeal that plaintiff's original request was "overly broad." "For

sound jurisprudential reasons, with few exceptions, 'our appellate courts will

decline to consider questions or issues not properly presented to the trial court

when an opportunity for such a presentation is available.'" State v. Witt, 223

N.J. 409, 419 (2015) (quoting State v. Robinson, 200 N.J. 1, 20 (2009)). We

faithfully hew to this limitation "unless the questions so raised on appeal go to

the jurisdiction of the trial court or concern matters of great public interest."

Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973) (quoting Reynolds

Offset Co. v. Summer, 58 N.J. Super. 542, 548 (App. Div. 1959)).

      Without question the City could have challenged the breadth of plaintiff's

record request in the trial court, but it never did. Instead, the City's argument

was that it had responded or was responding to the requests appropriately. It


                                                                           A-5231-16T2
                                            6
was not for the judge to conclude sua sponte that plaintiff's request was

overbroad when the City did not lodge an objection. Had the City objected, we

would have the ability to conduct appropriate appellate review of the reasons for

the judge's decision. We therefore refuse to consider the point further.

      The City also argues for the first time that the judge erred "by expanding

the scope of the [plaintiff's] original [record] request." Here, too, the City could

have objected to the judge's decision to compel a de novo search based upon the

inadequacy of the original Paff certification, which we agree was inadequate.

However, while the City argued the certification was adequate, it did not object

to the judge's order that it now claims "expanded" the request to include Paff

certifications from numerous City officials and searches outside the original

record request. Instead, it ultimately furnished additional certifications.

      Lastly, the City challenges the judge's award of fees and costs, arguing

the total amount of time plaintiff's counsel allegedly spent securing the rel ief

was unreasonable, the certification provided was inadequate and plaintiff acted

in bad faith. We disagree and affirm.

      "To be entitled to . . . counsel fees under OPRA, a plaintiff must be a

prevailing party in a lawsuit . . . that was brought to enforce his or her access

rights." Stop & Shop Supermarket Co. v. Cty. of Bergen, 450 N.J. Super. 286,


                                                                              A-5231-16T2
                                         7
292 (App. Div. 2017) (quoting Smith v. Hudson Cty. Register, 422 N.J. Super.

387, 393 (App. Div. 2011)). "'[F]ee determinations by trial courts will be

disturbed only on the rarest of occasions,' because a 'trial court [is] in the best

position to weigh the equities and arguments of the parties[.]'" New Jerseyans

for a Death Penalty Moratorium v. N.J. Dep't of Corr., 185 N.J. 137, 152 (2005)

(first and second alterations in original) (quoting Packard-Bamberger & Co. v.

Collier, 167 N.J. 427, 444, 447 (2001)). "Because 'the critical factor is the

degree of success obtained,' '[w]here a plaintiff has obtained excellent results,

his attorney should recover a fully compensatory fee[.]'"        Id. at 154 (first

alteration in original) (first quoting Silva v. Autos of Amboy, Inc., 267 N.J.

Super 546, 556 (App. Div. 1993), then quoting Hensley v. Eckerhart, 461 U.S.

424, 435 (1983)).

      Here, the judge found plaintiff "obtain[ed] a high degree of success"

regarding its request, and that the City's failure to provide adequate Paff

certifications prolonged the litigation. The judge carefully reviewed the request

for fees, and considered the City's opposition. We can find no mistaken exercise

of the court's broad discretion.

      Affirmed.




                                                                           A-5231-16T2
                                        8